Bleckley, Chief Justice.
1. There was evidence from which the jury could infer that the machine by which the plaintiff below was injured was dangerous to an inexperienced person, and that the danger was not sufficiently obvious to be apparent to such a person without proper explanation and warning. That the plaintiff was not a child but was seventeen years of age, would not deprive him of the right to be warned, if, as a question of fact, the employers, or the man representing them, ought, under all the circumstances, to have inquired of him as to his expe*97rience, or taken notice of the probability that he was so inexperienced as to render it proper to give him warning. That his age alone did not deprive him of the right of being warned is established by many authorities. Walsh v. Peet Valve Company, 110 Mass. 23; O’Connor v. Adams, 120 Mass. 427; Wheeler v. Manufacturing Company, 135 Mass. 294; Atkins v. Merrick Thread Company, 142 Mass. 431; Paulmier v. Erie Railroad Company, 5 Vroom, 151; Parkhurst v. Johnson, 50 Mich. 70; Strahlendorf v. Rosenthal, 30 Wis. 674; Jones v. The Florence Mining Company, 66 Wis. 268; Missouri Pacific Railway Company v. Watts, 64 Tex. 568; Missouri Pacific Railway Company v. Callbreath, 66 Tex. 526; Baxter v. Roberts, 44 Cal. 187; McGowan v. LaPlata Mining Company, 9 Fed. Rep. 861. And see Wood, M. & S. §352 ; Perry v. Marsh, 25 Ala. 659 ; Coombs v. New Bedford Cordage Company, 102 Mass. 572, s. c. 3 Am. R. 506.
2. The evidence was conflicting, but taking it most favorably for the plaintiff, as the jury probably did, it was sufficient to warrant the verdict, and there was no error in denying a new trial. Judgment affirmed.